Title: To John Adams from James Warren, 22 February 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Plymo. Feby. 22d. 1777
     
     I had the pleasure Yesterday of receiving your favours of the 3d. and 5th. Instant the first that have come to hand since your departure. I am Extreamly glad to hear of your safe Arrival in health, and good Spirits at Baltimore. I have had some Uneasiness about you, the weather has been very severe, and I supposed you must pursue a disagreable if not a dangerous route. But the climbing mountains, and wading in difficulties of every kind has become so familiar to the politicians of this Age, that I hoped one of the first of them would be Able to go through it without any bad Effect on his health and Spirits. Every Letter I receive from Baltimore gives me the most pleasing Accounts of the Union and Spirit of Congress. I hope soon to see the Effects of them, but I Observe that while you mention the probability that England is Applying for Cossacks, &c. and that she will be able to raise a large Number of Men in her own dominions, and Germany, you say Nothing of any Expectations we are to Entertain from foreign Aid. I long to see A fleet of French and Spanish Men of War on our Coast, and our harbours full of their Merchantmen. I am very sensible of the prudence, policy duty &c. of destroying the Army our Enemies have already here before the Arrival of any reinforcement, and have no doubt it might be Effected. I am Anxiously Concerned that the honour and reputa­tion of this state should be supported by the wisest and most Exemplary Exertions. The Mercury rises as high in our political Barometer as I could wish, but the Misfortune is there are no steady fixed Laws or principles to regulate its motions. The Laws of Gravity and Uniformity have given place to Levity versatility, and Impatience. The Zeal in some to give every thing to the Soldier, the Impatience in others in takeing new measures before they could see the Effects of what was already done, is such that no reason, Argument or Influence I am Master of could carry through a resolve fixing upon something certain as An Ultimatum beyond which in the way of Encouragement we would not go, or prevent the sending out a resolve holding up to the Soldiers a design of makeing A Levy on the Towns which is in Effect Offering them A Bounty of 50, or 60 dollars more, and has as I Expected and prophesyed stoped the Inlistment of Thousands, who now wait for the Opportunity of filching as much money from their Neighbours as they can. From hence has Arisen all our difficulties in raising our Quota. I hope however we shall get through them, but it will be at an Amazeing Expence, three quarters of which will be absolutely hove away. General Schuyler Just before the Court rose wrote us A Letter full of Apprehensions of an Attack on Ticonderoga. Four of the Battalions raising here, with what they have already got have been under marching Orders for that place sometime. Some of them are gone. The whole may Amount to 1000, or 1200 Men, and I left the Court Considering what other measures should be taken. I cant tell you what if anything has been done. The Court rose the day I left it, A fortnight ago by Adjournment to the 5th March.
     I hope the British Troops now at Newport will not be Able long to keep that place. What remains of them after 2000 gone to York, are a Considerable part Invalides. I believe there will soon be An Attempt made in that quarter. I hope the service will not be Injured, by any dissentions, or want of subordination there or elsewhere. Congress have been very rapid in their promotions, and possibly in some Instances have not had the necessary Information but I could wish to see the Officers Appointed to any service so disposed that the Spirit and Authority of the chief should be Able to Check and Controul all the Subordinates of every rank however Impatient of submission. I am glad to hear that the Inlistments to the Southward go on well. I hope by this means the service will be supported till the New England Quotas are Compleat. I thank you for the Account you give of the perticular situation of the Other Colonies. When we shall form our Constitution, or in what manner we shall do it I am Unable to say. Our own delays have Embarrassed us, and I am persuaded the longer we delay this Business the greater will be the difficulty in Executeing it. I am therefore constantly urgeing the necessity of going about it. Various are the Opinions both as to the manner of doing it, and as to the thing itself. Many are for haveing it done by a Convention, and many are for one Branch only. I hope both will be Avoided. I don’t see A better way as things are than by sending to the several Towns desireing them at their next Elections to have it in view and vest their members with special powers for this purpose.
     I am Extreemly pleased with the Conduct of Virginia and Carolina with regard to religious Establishments. The dissenters there you say by this means have Compleat Liberty of Conscience. Do you mean that all distinctions in point of privileges and Advantages are Abolished, this is An Evidence that Episcopacy, and Liberty will not flourish in the same Soil. I have Intended to write to you before this but have been prevented by the Multiplicity of Business on my hands. The House have set generaly to near Nine and sometimes to ten O Clock in the Evening, and my station you know requires constant Attendance.
     If you Enquire what we are about, I must tell you many things which in my Opinion we have Nothing to do with, and which ought to be done by your G——l here if you mean he should do any thing for his pay and perquesites, and many others which would be done with more ease and dispatch if the powers of such a “rara Avis in Terra” were once defined and known, and whether the publick stores here might be applied to publick uses and how.
     As to News we have none. A few prizes some of them valuable have been sent in. Your Navy here still remains in port. When any of them go to Sea I can’t say. The Conduct of this part of your Operations will be a Subject of curious Enquiry. I hear we are going to have Another frigate, and a 74 Gun Ship built here. Will the Conduct of this matter be put into hands of persons who scarcely know the difference between A Ship and A wheelbarrow, and who seem to have no Ideas of the Importance of dispatch, or know not how to make it. I want to give you a few Anec­dotes, and to say many things which I dare not commit to writeing. Adueu My Friend
     When will there be an End of Requisitions to us. The Continent seem to Consider us as the Repository of Manufactures and warlike stores. We shall not be able to supply their demands, and provide for our own defence.
    